Citation Nr: 1042512	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for a low back disability.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had 20 years of active service, terminating in the 
verified period from February 1979 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of July 
2006.


FINDINGS OF FACT

1.  Evidence received since an unappealed November 1998 rating 
decision denying service connection for a low back disorder does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  

2.  Evidence received since an unappealed November 1998 RO 
decision denying service connection for a bilateral knee 
disability includes evidence which relates to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  A chronic bilateral knee disability, diagnosed as 
degenerative joint disease, was of service onset.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim for service connection for a low back disability, and the 
November 1998 RO decision remains final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A chronic bilateral knee disability, diagnosed as 
degenerative joint disease, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  

In a letter dated in May 2006, prior to the adjudication of the 
claims, the RO notified the Veteran of the information necessary 
to substantiate the claims on appeal, and of her and VA's 
respective obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
She was told that the evidence must show a relationship between 
her current disability and an injury, disease or event in 
military service.  She was advised of various types of lay, 
medical, and employment evidence that could substantiate her 
service connection claims.  In addition, this letter explained 
the bases for the denials of the claims that had been previously 
denied, and that new and material evidence had to relate to those 
facts.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In 
addition, the letter provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment records 
have been obtained.  VA treatment records have been obtained, and 
the Veteran has not identified any private treatment records.  
Concerning the low back, a VA medical examination is not 
warranted because, in connection with a claim to reopen, the VCAA 
explicitly states that, regardless of any assistance provided to 
the claimant, VA does not have a duty to obtain a medical opinion 
if the claim is not reopened.  38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  Concerning the bilateral 
knee claim, a claim on the merits only requires an examination if 
the evidence is insufficient for a decision.  38 C.F.R. § 
3.159(c)(4)(C).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen previously denied 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Service connection for bilateral knee disabilities and low back 
pain was denied in an April 1993 rating decision, and again in 
November 1998.  The Veteran did not appeal those decisions, and 
they are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202 (2010).  If, however, new and material evidence is 
received with respect to a claim which has been disallowed, the 
claim will be reopened, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Low Back Disability 

Evidence of record at the time of the November 1998 rating 
decision included service treatment records, which showed 
complains of low back pain in June and August 1990, with negative 
X-rays and a negative retirement examination in September 1992.  
In addition, no back complaints were noted on the VA examination 
in June 1993.  The claim was denied on the basis that the back 
pain in service was acute, resolving without evidence of chronic 
residual disability prior to separation.  

Evidence received since that decision includes the Veteran's 
statements claiming service connection for back problems.  She 
did not, however, submit lay or medical evidence of, continuity 
of symptomatology.  The medical treatment records added to the 
file, consisting of VA treatment records dated from November 1998 
to June 2006, do not show complaints or treatment pertaining the 
low back.  The VA examination in November 2007 contained no 
complaints, findings, or opinion concerning the low back.  

In sum, the Veteran has not asserted continuity of symptomatology 
since service.  While she has mentioned that she was treated in 
service for back complaints, the service treatment records 
showing such treatment were of record at the time of the prior 
final decisions, but her claim was rejected because a chronic 
disability was not shown.  There is no medical evidence of a 
current back condition, or any competent evidence relating a 
current back condition to service.  In this regard, the Veteran 
is only competent to report observable findings.  To the extent 
she can provide her own diagnoses, however, see Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Board points out 
that her belief she had a post-service back disorder was already 
considered at the time of the November 1998 rating decision.  
When considered with previous evidence of record, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Hence, the Board finds that new and 
material evidence has not been presented, and the November 1998 
RO decision remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knee Disability

Evidence of record at the time of the November 1998 rating 
decision included service treatment records, which showed 
complaints of knee pain in service.  In addition, the file 
included a report of a VA examination in June 1993.  On that 
examination, the Veteran complained of painful knees, and 
bilateral subpatellar joint disease was diagnosed.  The 
examination, however, revealed essentially normal findings and 
the X-rays did not show any significant abnormalities.  Based on 
this evidence, the RO denied the claim on the basis that "on VA 
examination there was no evidence of significant limitation of 
motion and X-rays of both knees are negative for significant 
abnormality."  Thus, the claim was denied on the basis of no 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Absent the current existence of a claimed condition, there may 
be no service connection); see also Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  . 

Evidence received since then includes the Veteran's contentions 
of continuous knee pain, X-ray reports showing mild degenerative 
changes, and a diagnosis of mild degenerative joint disease of 
the left and right knees.  This must be distinguished from the 
facts in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), where a 
new psychiatric diagnosis, separate from another diagnosed 
psychiatric condition, was considered to be a new claim; in this 
case, the claim was previously denied on the basis of no 
disability, whereas the diagnosis of degenerative joint disease 
reflects the presence of a chronic disability, one of the 
elements missing at the time of the prior denial, rather than a 
separate disability.  See also Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (The Court pointed out that the Veteran is not competent 
to diagnose his various conditions, in concluding, in a case 
involving service connection for PTSD when the record showed 
diagnoses of other mental conditions, that such conditions were 
part of the claim).
  
The medical evidence of a current diagnosis of degenerative joint 
disease of the knees raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   

III.  Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted on a presumptive basis for certain chronic diseases, 
including osteoarthritis, if the disability was manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  To establish service connection, a 
veteran must show (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship (nexus) between the current disability 
and the in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records first show a knee complaint in February 
1979, when, on a periodic examination medical history, the 
Veteran responded "yes" to a question of whether she had now, 
or had ever had, " 'trick' or locked knee."  No comment or 
findings were noted on examination.  

In August 1988, the Veteran complained of left shin and kneecap 
pain after running PT that morning, as well as pin to the right 
patella area.  It was noted that she had had right knee pain for 
six months.  The assessment was probable patellofemoral syndrome 
of the knees.  A week later, she was seen for follow-up on the 
right knee.  She had less pain.  X-rays were within normal 
limits.  The assessment was patellofemoral syndrome of the right 
knee.  

In April 1992, the Veteran complained of chronic recurrent aching 
of the knees; the current episode had lasted for two days.  On 
examination, findings were normal as the assessment was bilateral 
painful knees without objective findings.  An orthopedic consult 
request in April 1992 noted bilateral knee pain with recurrent 
flare-ups of stiffness, aching, and "giving out," with no 
objective findings.  The orthopedic consult, in May 1992, noted 
that the Veteran complained of intermittent knee pain related to 
activity.  There was pain with running, stairs, and prolonged 
sitting.  On examination, the Q angle was 22 degrees bilaterally.  
There was crepitus and posterior cruciate tenderness.  Ligaments 
were stable and X-rays were within normal limits.  The impression 
was patellofemoral syndrome secondary to malalignment.  The 
Veteran was given a permanent run as tolerated profile.  

In July 1992, the Veteran reported increased pain in the knees, 
greater in the right knee.  The Q angle was 25 degrees; again, 
there was crepitus and posterior cruciate tenderness.  The 
impression was chronic knee pain secondary to malalignment.  This 
time, she was giving a permanent profile with no running, due to 
chronic knee pain secondary to malalignment.  

The retirement physical in September 1992 did not note any 
complaints or abnormal findings pertaining to the knees.  

She was discharged from active duty in April 1993, and her claim 
for VA compensation was received in May 1993.  She reported knee 
problems at that time.  On a VA examination in June 1993, she 
complained of pain in both of her knees.  X-rays were normal, and 
findings were largely negative.  The diagnosis was bilateral 
subpatellar joint disease.  

VA treatment records show that in November 1998, it was noted 
that her only complaint was chronic intermittent knee pain.  She 
had developed a right knee effusion 3 months earlier that had 
resolved with home remedies.  She said she had been told by an 
orthopedic doctor that she had softening of the cartilage in the 
knees.  She usually rubbed her knees when she experienced pain.  
In May 2006, she complained of chronic bilateral knee pain, which 
was intermittent and related to the length of weight bearing.  
She was referred for a physical therapy evaluation, which 
disclosed no swelling or tenderness.  Her range of motion with 
knee pain was within functional limits.  She had mild 
crepitation, and positive patellar grind and compression tests.  
X-rays of the right knee disclosed mild degenerative changes.  

On a VA examination in November 2007, the Veteran reported a 
longstanding history of bilateral knee pain for which she was 
unable to provide an initial date.  She indicated that the pain 
was behind the kneecaps.  On examination, her knees were tender 
to palpation, and X-rays showed mild degenerative changes.  The 
assessment was left and right knee degenerative joint disease, 
mild, primarily patellofemoral joint disease.  The examiner 
commented that her knee pain was longstanding in nature and there 
was no clear start date for her symptoms; based on her history 
and it seemed not to have any clearly provocative factors beyond 
bending of her knees.  Thus, her bilateral knee impairment was 
not a result of her military service.  

A VA examination is inadequate where a VA examiner ignores the 
veteran's lay statements of an injury/event during service unless 
the Board expressly finds that no such injury/event occurred.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, the 
examiner did not comment on the numerous complaints of knee pain 
in service, or compare the current complaints of pain behind the 
kneecaps with the positive posterior cruciate pain noted in 
service.  

However, medical evidence is not categorically required when the 
determinative issue involves either medical etiology or diagnosis 
but rather such issue may, depending on the facts of the case, be 
established by competent lay evidence under 38 U.S.C. § 1154(a).  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this 
case, the examiner noted a longstanding history of knee pain, but 
did not relate the onset to service, whereas, in fact, the first 
instance of recorded knee pain is in service.  The Board finds 
the Veteran's history of intermittent knee pain beginning in 
service to be credible.  In this regard, the evidence indicates 
that the Veteran tried to treat the condition herself for a 
number of years.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the examiner 
did not provide a negative nexus opinion because the degenerative 
joint disease shown at that time was not related to the 
"longstanding" knee pain, but rather because the history 
reported at the time did not relate the onset to service.  This 
deficiency, however, is cured by the numerous complaints of 
recurrent knee pain shown during and after service.  Moreover, 
when the matter involves lay observable symptomatology, the 
evidence of continuity is largely a matter of credibility, and 
not a medical issue.  

In sum, the Board finds that the VA examination is sufficient to 
relate the current degenerative joint disease in the knees to the 
Veteran's longstanding history of recurrent bilateral knee pain.  
In turn, the Board finds that the Veteran's contentions are 
credible, and that, in their entirety, her statements have been 
consistent over time.  Further, the first instance of knee pain 
was noted in service.  Given these factors, it is not necessary 
to remand this case for a VA examination, because the evidence is 
about evenly balanced.  Thus, the Board finds that the evidence 
is in equipoise as to whether degenerative joint disease of both 
knees is related to knee problems shown in service.  Resolving 
all reasonable doubt in the Veteran's favor, service connection 
for degenerative joint disease of both knees is warranted.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim for service connection for a 
low back disability is denied.  

The claim for service connection for a bilateral knee disability 
is reopened.

Service connection for a bilateral knee disability, diagnosed as 
degenerative joint disease, is granted.






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


